UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 99-2623



STUART HILL; VICKI HILL,

                                            Plaintiffs - Appellants,

          versus


STEVEN DUNN,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (CA-99-
89-AMD)


Submitted:     February 10, 2000         Decided:    February 14, 2000


Before WIDENER and NIEMEYER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stuart Hill, Vicki Hill, Appellant Pro Se. William Davidson Evans,
Jr., Senior Assistant County Attorney, Annapolis, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Stuart and Vicki Hill appeal the district court's orders

granting summary judgment to the appellee on their 42 U.S.C.A.

§ 1983 (West Supp. 1999) complaint alleging malicious prosecution

and denying their motion for reconsideration. We have reviewed the

record and the district court's opinion and orders and find no

reversible error.    Accordingly, we affirm on the reasoning of the

district court.    See Hill v. Dunn, No. CA-99-89-AMD (D. Md. Nov. 8

& 22, 1999).      We deny Dunn’s motion to strike the appellants’

informal brief.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2